DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 17-20 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Noah on 4/22/21.

In the Claims

1.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
store metadata created from activity data associated with an organization, the activity data stored in one or more activity data files as part of a data repository; 
 comprising determining a total number and average file size of the activity data files and identifying a time span of activity data stored in the activity data files; 
determine an optimal customized activity data file size for processing the activity data by a set of computing resources; 
determine a number of specified time periods required to create a compacted activity data file having the optimal customized activity data file size based on the estimated amount of activity data 
assign comprising determining a number of jobs required to create the set of the compacted activity data files for the time span of activity; and
initiate the computing resources to execute the set of jobs to create a set of the compacted activity data files, one or more of the jobs executing concurrently. 

2.	(Canceled) 

3.	(Canceled) 

4.	(Currently Amended) The system of claim 1 [[3]], wherein the specified time period includes one or more days, and each of the jobs compacts activity data for the number of days required to create the compacted activity file having the customized activity data file size.

5.	(Previously Presented) The system of claim 1, wherein storing the metadata created from activity data associated with an organization includes:
collecting metadata from the data repository; and
updating, by scheduling a real-time job, to update a metadata repository. 

6.	(Previously Presented) The system of claim 1, the plurality of instructions when executed further causing the one or more processors to: 

update each of the jobs to a completed state once the compacted activity file is created.

7.	(Original) The system of claim 6, the plurality of instructions when executed further causing the one or more processors to:
resume the creation of the compacted activity data file in response to a failure of a job by referencing the stored current state for the job.

8.	(Currently Amended) A computer program product, comprising a non-transitory computer readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
store metadata created from activity data associated with an organization, the activity data stored in one or more activity data files as part of a data repository; 
estimate, using the metadata, an amount of activity data created for the organization for a specified time period comprising determining a total number and average file size of the activity data files and identifying a time span of activity data stored in the activity data files;
determine an optimal customized activity data file size for processing the activity data by a set of computing resources;
determine a number of specified time periods required to create a compacted activity data file having the optimal customized activity data file size based on the estimated amount of activity data 
assign  comprising determining a number of jobs required to create the set of the compacted activity data files for the time span of activity; and
initiate the computing resources to execute the set of jobs to create a set of the compacted activity data files, one or more of the jobs executing concurrently. 

9.	(Canceled) 

10.	(Canceled) 

computer program product of claim 8 [[10]], wherein the specified time period includes one or more days, and each of the jobs of the set of jobs compacts activity data for the number of days required to create the compacted activity file having the customized activity data file size.

12.	(Previously Presented) The computer program product of claim 8, wherein storing the metadata created from activity data associated with an organization includes:
collecting metadata from the data repository; and
updating, by scheduling a real-time job, to update a metadata repository. 

13.	(Previously Presented) The computer program product of claim 8, the program code including further instructions to:
track the set of jobs by storing a current state for each job; and
update each of the jobs to a completed state once the compacted activity file is created.

14.	(Original) The computer program product of claim 13, the program code including further instructions to:
resume the creation of the compacted activity data file in response to a failure of a job by referencing the stored current state for the job.

15.	(Currently Amended) A method comprising:
storing, by a database system, metadata created from activity data associated with an organization, the activity data stored in one or more activity data files as part of a data repository; 
estimating, by the database system using the metadata, an amount of activity data created for the organization for a specified time period comprising determining a total number and average file size of the activity data files and identifying a time span of activity data stored in the activity data files;
determining, by the database system, an optimal customized activity data file size for processing the activity data by a set of computing resources;

assigning, by the database system,  comprising determining a number of jobs required to create the set of the compacted activity data files for the time span of activity; and
initiating, by the database system, the computing resources to execute the set of jobs to create a set of the compacted activity data files, one or more of the jobs executing concurrently. 

16.	(Canceled) 

17.	(Currently Amended) The method of claim 15 [[16]], wherein assigning the set of jobs to compact the activity data for the number of the specified time periods includes:
determining, by the database system, a number of jobs required for the set of jobs to create the set of the compacted activity data files for the time span of activity.

18.	(Previously Presented) The method of claim 17, wherein the specified time period includes one or more days, and each of the jobs compacts activity data for the number of days required to create the compacted activity file having the customized activity data file size.

19.	(Original) The method of claim 15, wherein storing the metadata created from activity data associated with an organization includes:
collecting metadata from the data repository; and
updating, by scheduling a real-time job, to update a metadata repository. 

20.	(Previously Presented) The method of claim 15, further comprising: 
tracking the set of jobs by storing a current state for each job; and
updating each of the jobs to a completed state once the compacted activity file is created.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193